Citation Nr: 0304850	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic cervical strain.  

2  Entitlement to an initial evaluation in excess of 30 
percent for chronic right trapezius and pectoralis muscle 
strain and right shoulder (major) tendonitis.  


REPRESENTATION

Appellant represented by:	Attorney Jacques P. DePlois


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active military duty from June 1974 to June 
1979, with subsequent National Guard duty.  

The current appeal arose from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO granted service connection for 
chronic neck muscular strain, and for chronic right trapezius 
and pectoralis muscle strain and right shoulder tendonitis.

Prior to these grants of service connection, the veteran had 
perfected an appeal from a September 1995 rating decision 
which denied entitlement to service connection for several 
disorders, including the two on this appeal.  Following the 
grant of service connection in the May 1997 rating action, 
the veteran expressed his continued dissatisfaction with the 
initial evaluations assigned with the grants of service 
connection.  He submitted a notice of disagreement and a 
substantive appeal specific to initial evaluations assigned 
for the neck and shoulder disabilities, and for earlier 
effective dates.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

The appeal last came before the Board in April 2000, at which 
time the Board denied the veteran's claims for entitlement to 
earlier effective dates, and remanded the claims for 
increased ratings for initial evaluations assigned for 
chronic cervical strain and for chronic right trapezius and 
pectoralis muscle strain and right shoulder (major) 
tendinitis for further development.  

It is also noted that, in November 2002, the veteran was 
granted a 100 percent evaluation for dysthymic disorder with 
chronic pain syndrome associated with his right 
shoulder/upper extremity and neck conditions.  




FINDINGS OF FACT

1.  From April 4, 1995 to July 23, 2000, cervical spine 
strain is productive of no more than moderate limitation of 
motion without objective evidence of additional functional 
loss due to pain or other pathology.

2.  From July 24, 2000, cervical spine strain is productive 
of moderate limitation of motion with objective evidence of 
additional functional loss due to pain and other pathology, 
causing severe cervical spine strain.  

3.  From April 4, 1995 to July 23, 2000, residuals of chronic 
right trapezius and pectoralis muscle strain and right 
shoulder (major) tendinitis, with initial injury to Muscle 
Group III, are productive of no more than moderately severe 
disability.

4.  From July 24, 2000, residuals of chronic right trapezius 
and pectoralis muscle strain and right shoulder (major) 
tendinitis, with initial injury to Muscle Group III, are 
productive severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent, from April 4, 1995 to July 23, 2000, for chronic 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5290 (2002).

2.  The criteria for an increased evaluation of 30 percent, 
from July 24, 2000, for chronic cervical strain have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5290.

3.  The criteria for an initial evaluation in excess of 30 
percent, from April 4, 1995 to July 23, 2000, for chronic 
right trapezius and pectoralis muscle strain and right 
shoulder (major) tendinitis, MG III, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.73, 
Diagnostic Code 5303 (1997) and (2002).  

4.  The criteria for an evaluation of 40 percent, from July 
24, 2000, for chronic right trapezius and pectoralis muscle 
strain and right shoulder (major) tendinitis, MG III, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.73, Diagnostic Code 5303 (1997) and (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Neck

Service medical records show treatment for cervical strain in 
December 1977.

May 1995 VA examination for the joints revealed that the 
veteran had subjective complaints of pain in the neck.  Neck 
motion allowed rotation of 80/80, lateral bending of 45/45, 
flexion of 40 and extension of 30.  There was moderate neck 
pain with these movements.  Vertical compression on the neck 
was not painful.  Continued symptoms were diagnosed as 
chronic muscular strain.  Cervical nerve roots were probably 
okay.  Orthopedic symptoms were probably significantly 
increased by chronic tension and/or depression.  
Corresponding x-rays showed moderate degenerative arthritis 
at C-5-C-6 with some disc narrowing and osteophtes both 
interiorly and posteriorly.  The remainder of the cervical 
spine appeared normal.  

Service connection for a neck condition (claimed as torn 
muscles of the neck) was denied in a September 1995 rating 
decision.  The veteran disagreed with this rating and 
perfected an appeal before the Board.  

May 1996 private orthopedic examination revealed that flexion 
of the cervical spine was 60 degrees, extension was 65 
degrees, rotation was 70 degrees in each direction, and 
lateral bending was 50 degrees in either direction.  No 
disability was found or diagnosed, and it was suggested that 
the veteran may have fibromyalgia.  

At a personal hearing at the RO in August 1996, the veteran 
testified that he was treated in service for cervical strain.  
Hearing Transcript (Tr.) at 3.  He was currently suffering 
from residuals of the cervical strain.  Id.  

At VA examination for the joints in November 1996, the 
veteran complained of having pain on a daily basis in the 
cervical region, with loss of range of motion of the neck.  
He had pain in the neck with sneezing and occasional popping.  
Compression of the cervical spine was mildly uncomfortable.  
Range of motion showed 25 degrees of forward flexion limited 
by pain, 25 degrees of hyperextension limited by pain, and he 
could laterally bend 30 degrees in both directions, and 
rotate 40 degrees in both directions.  The examiner commented 
that there was no doubt that his 1977 injury triggered the 
cervical strain.  It was noted that the neck muscle strain 
was not necessarily a different disorder from the trapezius 
strain, but in fact, he had multiple groups of muscle strain.  

In February 1997, the VA examiner provided an Addendum to the 
November 1996 examination.  He stated that the veteran had 
degenerative joint disease of the neck, and it was his 
opinion that the veteran's muscle injuries did not contribute 
to or cause the arthritis.  The reason being that, at the 
time of the incident, he complained of muscular pain which 
radiated into the neck, and which suggested that it was 
muscular in origin and not involving bony injury.  

In May 1997, the RO granted service connection for chronic 
neck muscular strain, and assigned a disability evaluation of 
20 percent, effective April 4, 1995.  

In a decision issued in June 1998, the Board denied the 
veteran entitlement to service connection for degenerative 
disc and joint disease of the cervical spine.  


From July 1999 to August 1999, the veteran was hospitalized 
by VA.  He underwent drainage of a mass on his neck.  The 
discharge diagnosis included right anterior cervical abscess, 
with infection, and with drainage of neck abscess.  

In April 2000, the Board remanded this issue for further 
development.  

At VA examination for the joints in July 2000, the veteran 
indicated that his neck disability had worsened.  He thought 
that the surgery on his neck for an abscess had made his neck 
problems worse.  For current orthopedic symptoms, the neck 
had a very bothersome chronic pain.  He said that the most 
bothersome health problem in the last three months was pain 
in the neck and right upper extremity.  

Objectively it was noted that neck motion allowed for 
rotation of 60/55, lateral bending of 40/40, flexion of 25, 
and extension of 15.  The neck was painful over the full 
range of these motions, and somewhat worse at the extremes of 
motion.  Vertical compression on the neck was not painful.  
The neck was nontender.  Trapezius muscle tenderness was 
rather severe on the right and was mild on the left.  

The assessment was chronic pain at the neck and trapezius 
muscle on the right, starting in the military and continuing 
to the present.  The examiner noted that the neck had 
progressed to some disc degeneration and that there was a 
report that there may be some spinal stenosis.  Continued 
symptoms of pain were diagnosed as chronic muscular strain 
superimposed on degenerative instability.  

There was a question of some cervical nerve root irritation 
on the right, but most of the right upper extremity distress 
was diagnosed as referred discomfort from the neck, as well 
as various peripheral problems.  There was evidence of some 
peripheral nerve irritation on the right.  Symptoms at the 
neck and right shoulder were probably severely worsened by 
chronic tension and or depression.  

In the comment section, the examiner stated that the claims 
folder and remand instructions were available and reviewed.  
It was noted that the hospital discharge summary in August 
1999 had indicated that the neck and shoulder problems were 
secondary to vein thrombosis.  The examiner stated that this 
was very misleading.  Difficulties with pain and abscess in 
the neck appeared to have given some increase in neck 
symptoms, but he had had a long standing problem at the neck 
and right shoulder, which were unrelated to the abscess or to 
any vein difficulty.  

The examiner further indicated that he was not asked to 
comment on the present neck problem versus any abscess 
surgery, but, that the worsening of the neck symptoms by the 
abscess was 30 percent and by the motor vehicle injuries was 
5 percent.  In other words, about 30 percent of his present 
neck difficulty represented a worsening of symptoms from an 
abscess in the neck in 1999, and 5 percent of the present 
symptoms represented a worsening of the neck problem from 
various motor vehicle injuries.  This led to a 65 percent 
present neck difficulty as a problem that started in the 
military and had gone on since then.  


Right Shoulder

A November 1975 service medical record reveals that the 
veteran was seen for complaints of right shoulder pain, 
occurring from a motorcycle accident in the desert a few days 
earlier.  Complaints of right shoulder pain were again noted 
in November 1977.  Physical examination in July 1978 revealed 
that he had a painful or trick shoulder from a torn muscle in 
1977.  The right shoulder was treated with a sling.  Physical 
examination in May 1979 revealed that he had a trick shoulder 
after pulling the ligament.  

Private treatment records show that the veteran was seen in 
December 1991 and January 1992 for complaints of pain in both 
shoulders stemming from an inservice motorcycle accident.  
Examination of the right shoulder in December 1991 revealed 
tenderness over the acromiclavicular joint.  In abduction, he 
was able to raise the right arm to about 120 degrees.  

The assessment was strain of the right wrist with secondary 
pain in the right shoulder; also arthritic pain in the right 
acromiclavicular joint.  Examination of the right shoulder in 
January 1992 revealed tenderness over the deltoid region.  
The assessment was right shoulder bursitis.  

VA joints examination in June 1995 revealed that the veteran 
had subjective complaints of pain at the right shoulder 
joint.  Right shoulder pain was 3/4 at the trapezius area and 1/4 
at the glenohumeral joint area.  Upper arms were okay except 
for some feelings of weakness on the right.  

Physical examination revealed that the veteran's muscle 
condition was average for his age.  Shoulder motion was 
normal and equal with external rotation of 30, internal 
rotation of 90, forward elevation of 180 and abduction of 
180.  Rotator cuff function was normal at both shoulders.  
There was some moderate pain with movement.  Both shoulders 
had tenderness at the trapezius muscle, acromiclavicular 
joint, and greater tuberosity.  Trapezius muscle pain 
accounted for 3/4 of the pain at the right shoulder and 1/4 of 
the pain at the left shoulder.  Glenohumeral joint pain 
accounted for 25 percent of the pain at the right shoulder 
and none of the pain at the left shoulder.  

The diagnosis was that both shoulders had a history of pain 
in the military and since that time.  Both shoulders had 
chronic trapezius muscle symptoms, diagnosed as chronic 
muscular strain.  The right shoulder also had some 
glenohumeral pain which was diagnosed as tendonitis.  
Corresponding x-rays showed no bony, soft tissue abnormality 
in the right shoulder.  A corresponding VA psychological 
evaluation revealed no information pertinent to the right 
shoulder disability.  

It was noted that the veteran's orthopedic symptoms were 
probably significantly increased by chronic tension and/or 
depression, and a psychiatric consultation was recommended.  

Private neurological examination in August 1995, for other 
ailments, revealed that sternomastoid strength and the upper 
fibers of the trapezius muscle appeared of normal strength 
and bulk bilaterally.  

Service connection was denied for a right shoulder condition 
(claimed as torn muscle right shoulder) in a September 1995 
rating decision.  The veteran disagreed with the decision, 
and perfected an appeal before the Board.  

Private orthopedic examination in May 1996 revealed continued 
complaints of pain, including in the right shoulder.  
Physical examination revealed that there was little drooping 
of the right shoulder on posture.  There was full range of 
motion of both shoulders and instability was evident.  There 
was good shoulder strength and no abnormality.  

In the final diagnosis, the examiner stated that the veteran 
essentially had no disability according to the American 
Medial Association guidelines.  Rather, he had a lot of 
functional complaints.  

At a personal hearing at the RO in August 1996, the veteran 
testified that after having a motorcycle accident in service 
he had aggravated pain in the (right) shoulder.  Tr. 2-3.  He 
currently had pain in the shoulder, problems with lifting, 
and limited range of motion.  Tr. 4-5.  

At VA examination for the joints in November 1996, the 
veteran complained of occasional shooting pain into the right 
shoulder.  The right shoulder pain was present on a daily 
basis and he had loss of range of motion due to pain.  There 
was a catching sensation occasionally in the shoulder, and 
that shoulder did not subluxate.  

Objective findings revealed atrophy of the right trapezius 
compared to the left, as well as the pectoralis muscles on 
the right compared to the left.  There was tenderness of the 
right pectoral group and also right sternocleidomastoid 
muscle tenderness.  

Examination of the right shoulder revealed tenderness over 
the anterior aspect, as well as over the deltoid tendon.  
There was popping on range of motion.  There was no 
subluxation or apprehension of significance.  On range of 
motion, there was internal and external rotation to 80 
degrees, limited by pain.  He could abduct and forward flex 
to 170 degrees, limited by pain at those end points.  The 
diagnosis was tendonitis right shoulder.  

The examiner commented that the veteran's right shoulder 
tenderness problems most likely resulted from his inservice 
accident.  It was noted that he had multiple groups of muscle 
strain, including in the right pectoralis, the right 
trapezius, and the right sternomastoid muscle group.  

An Addendum in February 1997 was referable to the veteran's 
November 1996 VA examination.  The examiner commented the 
diagnosis of degenerative joint disease should have been 
included in the diagnoses.  It was noted that the trapezius 
muscle strain described in the earlier report involved group 
I to the trapezius muscle itself.  The pectoralis muscle 
strain would involve muscle group III, the pectoralis major 
one and clavicular segment.  

In May 1997 the RO granted service connection for chronic 
right trapezius and pectoralis muscle strain and right 
shoulder tendonitis, with an evaluation of 30 percent, 
effective April 4, 1995.  

During the veteran's hospital stay at VA in July 1999 for an 
abscess on his neck, he consistently complained of right 
shoulder pain, and received pain medication for the 
complaint.  By history it was note that he had developed an 
exacerbation of chronic right shoulder pain one to two weeks 
prior to admission.  However, he was admitted to the hospital 
for swelling of the right anterior neck associated with fever 
and throat pain.  Included in the discharge diagnosis was 
right shoulder/neck pain syndrome, probably secondary to deep 
venous thrombosis, resolving, and with no clinical evidence 
of superior vena cava syndrome.  

In April 2000, the Board remanded this issue for further 
development.  

At VA examination for the joints in July 2000, the veteran 
denied being well in any portion of the neck and right upper 
extremity for even three months since 1994.  He said the 
conditions had worsened.  Current orthopedic symptoms 
included pain at both trapezius muscle and at both scapular 
areas, much worse on the right.  The pectoral muscle and the 
sternoclavicular joints were also painful, mostly on the 
right.  The shoulder joint was painful on the right only, and 
shoulder pain radiated somewhat to the right upper arm.  

The veteran had subjective feelings of weakness and easy 
fatigue in all four extremities, worse on the right.  That 
included the area of the right shoulder.  Flare-ups with 
activity bothered the right hand first, followed by a 
worsening of the entire right upper extremity including the 
shoulder.  Flare-ups happened with any manual activities, 
including writing or eating; and they occurred daily.  
Resting for twenty minutes helped.  

Objective observation revealed that the veteran's muscle 
condition was average.  Shoulder motion allowed for external 
rotation of 30/30, internal rotation of 95/95, and forward 
elevation of 160/180.  Abduction was 120/160.  Pain with 
movement was rather bothersome on the right and was minimal 
on the left.  Rotator cuff function was okay at both 
shoulders.  

With the arm abducted 90 degrees, external rotation was 80/80 
and internal rotation was 40/40.  The right shoulder pain 
involved the full range of motion, somewhat worse at the 
extremes of motion.  Trapezius muscle tenderness was rather 
severe on the right and minimal on the left.  Tenderness at 
muscle around the right scapula and in the right pectoral 
area was moderately bothersome.  The sternoclavicular joint 
was tender on the right and there was some crepitation at 
that joint with shoulder movement.  There was moderate 
tenderness at greater tuberosity and at bicipital groove on 
the right.  Acromiclavicular joint was nontender bilaterally.  
Shoulder pain was about 1/3 at glenohumeral joint and about 
2/3 at the various muscle areas.  



The assessment was chronic right shoulder pain involving 
muscular areas, as well as the glenohumeral joint and also 
the sternoclavicular joint.  Continuing muscular symptoms at 
trapezius, scapular, and pectoral areas were diagnosed as 
chronic muscular strain.  The glenohumeral joint symptoms 
were diagnosed as chronic rotator cuff impingement and 
tendonitis.  The sternoclavicular joint pain, tenderness, and 
crepitation was diagnosed as a chronic synovitis.  Again, it 
was noted that symptoms at the neck and right shoulder area 
were probably severely worsened by chronic tension and or 
depression.  The prognosis was for continued distress in the 
neck and right shoulder area.  The veteran was cautioned to 
be careful with his activities.  

In the comments section, the examiner stated that the veteran 
had subjective symptoms as noted, and a 30 degree decrease in 
forward flexion of the right shoulder.  That represented the 
portion of the symptoms in the shoulder area.  It was noted 
that he also had a flare-up problem and that a 15 degree 
decrease in the forward flexion of the right shoulder would 
represent the portion of flare-up symptoms there. 

Commenting on the visible signs of pain, the examiner stated 
that there were facial changes with painful movements.  There 
was guarding of movement to minimize pain.  The calluses were 
equal in both hands, indicating that he did not use one 
extremity much more than the other.  His description of the 
various symptoms was typical for the type of problem he had, 
and the examiner said "I do not doubt that he is having 
these various subjective symptoms and flare-up symptoms."  


Criteria

Disability evaluations are determined by the application of  
the VA Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The 
Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2002), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, such as these claims on appeal, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2002).  

Regarding the neck disability, the Diagnostic Code for rating 
limitation of motion in the cervical spine is Diagnostic Code 
5290.  Under this code, slight limitation of motion in the 
cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).

Regarding the right shoulder, the veteran's disability is 
currently rated under Diagnostic Code 5303, for muscle injury 
to Muscle Group (or MG) III.  

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  


Objective findings of a moderate disability of the muscle are 
the following: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), as in effect 
prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. 




Adaptive contraction of an opposing group of muscles, if 
present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle.  38 C.F.R. § 4.56(d), as in effect prior to July 3, 
1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.  

The Rating Schedule for Rating Disabilities for muscle 
injuries was revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).  

Under the new rating schedule, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved, unless for locations such as 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  Moreover, objective findings of a moderately 
severe disability include the following: entrance and (if 
present) exit scars which indicated the track of a missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles in comparison to the sound side; and 
tests of strength and endurance in comparison to the sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2001).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).




Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-rays findings will be rated based 
on limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2001).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The CAVC has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Analysis  
Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

The veteran was afforded a personal hearing in August 1996, 
and in August 1997, he withdrew his request to be heard 
before the Board.  In the November 2002 Supplemental 
Statement of the Case, the RO provided the veteran with the 
new and codified duty to assist regulations as set-forth in 
38 C.F.R. § 3.159 (2002), and fully considered his claims 
with respect thereto.  All indicated VA and private treatment 
and hospitalization records have been obtained for the record 
and discussed in detail in the factual background section of 
this decision.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by Supplemental Statement of the Case, issued in 
November  2002, which advised him of the evidence required to 
establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claims.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO showed that it had fully considered the provisions of 
this new law and had adjudicated the veteran's under such 
provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A  (West 
Supp. 2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions in September 1995 and May 199, a 
Statement of the Case in January 1996 and in August 1998, and 
a Supplemental Statement of the Case in November 2002, and 
multiple pieces of correspondence throughout the appeal 
period.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

Pursuant to the Board's remand, the veteran underwent 
extensive VA examination in July 2000, as regards his neck 
and shoulder disabilities.  

As evidenced by the RO development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.




Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with a supplemental statement 
of the case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Cervical Spine

The cervical spine disability is evaluated as 20 percent 
disabling under Diagnostic Code 5290 for limitation of motion 
of the cervical spine.  The 20 percent evaluation equates to 
moderate symptoms associated with the veteran's cervical 
spine disability.  

Prior to July 24, 2000, the evidence of record shows that the 
veteran's cervical neck disability is no more than moderately 
disabling.  He was hospitalized in July 1999 for a removal of 
a neck abscess, and the VA examiner in July 2000 opined that 
the abscess was unrelated to the service-connected cervical 
strain.  

From April 4, 1995, the time that the 20 percent rating 
became effective, until July 23, 2000, the day before VA 
examination showed increased rating, the veteran's neck 
disability was manifested by subjective complaints of pain, 
to a moderate degree, tenderness at the neck, and occasional 
popping.  His private examiner opined in May 1996, that there 
was essentially no disability, but a lot of complaints 
referable to functional loss.  The VA examinations in 1995 
and 1996, and private examination in 1996, show chronic 
moderate, but not severe limitation of motion, and no other 
objective indication that the disability was worse than 
contemplated by the 20 percent evaluation.  

Basically, for the time period prior to July 24, 2000, in 
order to warrant the maximum evaluation of 30 percent under 
Diagnostic Code 5290 the evidence must demonstrate that the 
veteran's cervical spine disability is productive of severe 
limitation of motion; and it does not.  Accordingly, an 
initial increased evaluation in excess of 20 percent for 
chronic cervical strain is not in order from April 4, 1995 to 
July 23, 2000.  38 C.F.R. § 4.7; Fenderson, supra.  

Tellingly, upon examination in July 2000, at the request of 
the Board, the examiner specifically indicated that the 
veteran's neck disability had worsened.  While the range of 
motion indicated at the July 2000 examination does not 
comport with a higher rating, flare-ups, pain and functional 
impairment were objectively described in detail by the 
examiner, and indicated.  

Basically, the Board has considered whether the veteran 
should be rated higher based on the CAVC's pronouncements in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
recognizes that in evaluation of disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2002).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45 (2002).  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2002).  DeLuca, 
supra.

In considering functional loss and pain on motion in this 
instance, in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the medical evidence in this 
case truly contains objective pathology demonstrative of 
functional loss due to pain which would warrant assignment of 
a higher evaluation for the cervical spine disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 
DeLuca, supra.  The veteran reports having constant neck 
pain, and the examiner has indicated that the degree of 
impairment is severe.  Accordingly, an increased rating of 30 
percent, from July 24, 2000, is warranted.  38 C.F.R. § 4.7; 
Fenderson, supra.  

Furthermore, no ankylosis of the cervical spine, either 
favorable or unfavorable, has been demonstrated at any time 
and therefore Diagnostic Code 5287 for ankylosis of the 
cervical spine is not for application.  Moreover, there is no 
competent evidence which the Board has found to be of any 
significant probative weight which would support a finding 
that the current service-connected cervical spine disability 
has caused severe limitation of motion, ankylosis, residuals 
of a vertebral fracture without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast) or 
severe recurring attacks of intervertebral disc syndrome, 
which would warrant a higher evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5285, 5293 (2002).

Right Shoulder

The Board first notes that the RO has most recently evaluated 
this disability as 30 percent disabling by analogy under the 
muscle injury criteria, as it has determined that the 
veteran's symptoms are best suited to evaluation under that 
criteria.  

Neither the revised criteria or the old criteria for muscle 
injury are necessarily more favorable to the veteran in this 
case.  Rather, an increased rating is warranted from July 24, 
2000 for the right shoulder injury based upon increased 
flare-ups and functional loss.  Prior to July 24, 2000, the 
veteran's right shoulder disability warrants no more than a 
30 percent rating.  

The rating schedule provides a 30 percent rating for 
moderately severe muscle injuries to Muscle Group III.  From 
April 4, 1995 to July 23, 2000, the disability was manifested 
by complaints of pain in the right shoulder.  Again, private 
examination in May 1996 found no disability, and functional 
complaints were not supported by VA examinations in 1995 and 
1996.  

However, as with the neck disability, the Board also finds 
that objective medical findings reported in July 2000 also 
indicate an additional function loss due to pain, and 
decreased strength.  See 38 C.F.R. § 4.40.  Therefore, the 
Board finds entitlement to an increased 40 percent disability 
rating is warranted from July 24, 2000.  The benefit of the 
doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.  The Board further notes this rating is the maximum 
schedular disability rating available under the applicable 
diagnostic code.

The Board, in the above analyses, has fully considered the 
concept of "staged" ratings as expounded upon in Fenderson, 
supra.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided and considered the criteria for extraschedular 
evaluation, it did not grant entitlement to increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his claims for increased evaluations for 
his neck and shoulder disabilities to the Director or the 
Under Secretary for review for consideration of 
extraschedular evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
neck and shoulder disabilities.  There has been no evidence 
of marked interference with employment or frequent inpatient 
care as a result of his neck and/or shoulder disabilities.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 20 percent, 
from April 4, 1995 to July 23, 2000, for chronic cervical 
strain, is denied.  

Entitlement to an increased evaluation of 30 percent, from 
July 24, 2000, for chronic cervical strain, is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds. 

Entitlement to an initial evaluation in excess of 30 percent, 
from April 4, 1995 to July 23, 2000, for chronic right 
trapezius and pectoralis muscle strain and right shoulder 
(major) tendinitis, MG III, is denied.  

Entitlement to an increased evaluation of 40 percent, from 
July 24, 2000, for chronic right trapezius and pectoralis 
muscle strain and right shoulder (major) tendinitis, MG III, 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



__________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

